IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  October 20, 2009
                                 No. 09-40358
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee

v.

SAMUEL E. BAKER, JR.,

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:05-CR-705-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Samuel E. Baker, Jr., raises
arguments that under the law of the case doctrine are foreclosed. See United
States v. Agofsky, 516 F.3d 280, 283 (5th Cir.), cert. denied, 129 S. Ct. 64 (2008).
The appellant’s unopposed motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.